
	
		I
		111th CONGRESS
		1st Session
		H. R. 809
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reduce from age
		  57 to age 55 the age after which the remarriage of the surviving spouse of a
		  deceased veteran shall not result in termination of dependency and indemnity
		  compensation otherwise payable to that surviving spouse.
	
	
		1.Reduction from age 57 to age
			 55 the age after which a surviving spouse’s remarriage shall not result in
			 termination of dependency and indemnity compensation
			(a)Reduction in
			 ageSection 103(d)(2)(B) of title 38, United States Code, is
			 amended—
				(1)in the first
			 sentence, by striking age 57 and inserting age
			 55; and
				(2)by striking the
			 second sentence.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect
			 on—
				(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
				(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is enacted,
			 if later than the date specified in paragraph (1).
				(c)Retroactive
			 benefits prohibitedNo benefit may be paid to any person by
			 reason of the amendment made by subsection (a) for any period before the
			 effective date specified in subsection (b).
			(d)Application for
			 benefitsIn the case of an individual who but for having
			 remarried would be eligible for benefits under title 38, United States Code, by
			 reason of the amendment made by subsection (a) and whose remarriage was before
			 the date of the enactment of this Act and after the individual had attained age
			 55, the individual shall be eligible for such benefits by reason of such
			 amendment only if the individual submits an application for such benefits to
			 the Secretary of Veterans Affairs not later than the end of the one-year period
			 beginning on the date of the enactment of this Act.
			
